DETAILED ACTION

Notice of Allowability
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Responsive to correspondence
The notice of allowance is in response to amendment filed on 01/26/2021, the application is now in condition of allowance.

Allowable Subject Matter
Claims 1-8, 11-13 are allowed.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  claim 1 is/are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.

Regarding Claim 1:
The prior art of record does not teach “An engine system including an engine containing a plurality of combustion chambers generating driving torque by combustion of fuel; an intake manifold connected to an intake side of the plurality of combustion in combination with a controller connected to the power device and configured for controlling operation of the power device and the electric supercharger according to rotation speed of the engine, wherein the waste-gate passage has a predetermined cross-sectional area, and the exhaust gas discharged from the exhaust manifold flows into the turbine or the waste-gate passage according to the rotation speed of the engine, and wherein the exhaust gas flows into the waste-gate passage and flows to the exhaust line when the rotation speed of the engine is lower than a predetermined rotation speed, and the exhaust gas flows into the turbine and flows to the exhaust line when the rotation speed of the engine is higher than the predetermined rotation speed” as claimed in claim 1, which differs from prior art, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQ A MIAN whose telephone number is (571)272-4925.  The examiner can normally be reached on 9:30 am to 6:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK A LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAFIQ MIAN/Examiner, Art Unit 3746
February 19, 2021